MEMORANDUM ***
Rigoberto Chaides, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s denial of his application for suspension of deportation. We have jurisdiction pursuant to former 8 U.S.C. § 1105a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and deny the petition for review.
Chaides’ challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
Chaides contends that he was not properly served with an Order to Show Cause in 1994. However, the notice was sent by certified mail to the address provided by Chaides. A presumption of proper delivery therefore arises, see Arrieta v. INS, 117 F.3d 429, 431 (9th Cir.1997) (per curiam), which Chaides did not present adequate evidence to overcome. See Urbina-Osejo v. INS, 124 F.3d 1314, 1317 (9th Cir.1997).
Chaides’ contention that the stop-time rule does not apply to his case is foreclosed by Ram v. INS, 243 F.3d 510, 518 (9th Cir.2001).
We find no merit in Chaides’ remaining contentions.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Chaides’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.